STANDSTILL AGREEMENT This Standstill Agreement (the “Agreement”), is made and entered into as of December , 2008, by and between SILVERBIRCH INC. (the “Lender”), an Ontario corporation having an office at Suite 500, 150 Ferrand Drive, Toronto, Ontario M3C 3E5, and RED MILE ENTERTAINMENT, INC., (the “Borrower”, and together with the Lender, the “Parties”), a Delaware corporation having its chief executive office at 223 San Anselmo Avenue, Suite #3, San Anselmo, California 94960. BACKGROUND WHEREAS, the Borrower is indebted to the Lender on account of a Promissory Note dated May 7, 2008 (the “Promissory Note”), in the principal amount of $750,000, executed and delivered by the Borrower to the Lender, and there remains owing under the Promissory Note the principal sum of $750,000, together with accrued interest, fees and costs; and WHEREAS, the Promissory Note, and all other original and amended pledge, credit and security agreements and documents related to or executed in connection with the Promissory Note are hereinafter collectively referred to as the “Loan Documents”; and WHEREAS, the Lender asserts that the Borrower is in default under one or more of the Loan Documents; and WHEREAS, the Borrower asserts that it has various claims against the Lender under the merger agreement between the Parties dated October 7, 2008 (the “Merger Agreement”) and defenses under the Loan Documents; and WHEREAS, by virtue of the existence of such defaults, claims and defenses, the Parties may have remedies and rights against the each other at law and in equity; and WHEREAS, the Parties, without any Party in any way admitting the validity of the claims, positions or arguments advanced by any other Party, wish to enter into this Agreement on the terms and conditions set forth herein in which both Parties will refrain from exercising their rights or remedies. NOW, THEREFORE, in consideration of the foregoing, the promises and covenants set forth herein, and for good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.Recitals and Definitions.The Parties acknowledge and agree that the recitals set forth above form an integral part of this Agreement and are incorporated herein in all respects. 2.Standstill Period. A.Standstill Period.The Parties will forbear and standstill from exercising their respective rights and remedies against each other during the
